OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS

                            AUSTIN




Hon. J. c. Hamilton
County Audltor
Eotor county
Odessa, Texas
Dear Sir:




         Your request
as ma herein stated h
ment .
             IYe m-state                       as follfm~r
                                            h6riff   is aem-
                                                 sor-aolbotor

                                            ths sheriff      -


                                     - tax assbeeor-uolls8tor




ofiioiale    of Eotor   County are mapsmated         on a tse basis.
            Your first  qtwstion is ansaerea by our 0 Inion
Ifo. O-1051, holding that three thcmsand (&,000.06 P dollars
Is the qim       fee allowed by atatuts to the sheriff  who
perform   the duty of as8esscm and collaetor   of krrss in
Ron. J. C. Kamilton,    Pa@ S


counties hatis~    the population       of    less    than ten thousand
inhabits&s.
          We enolose a oopy ot the above mentioned opin-
ion ror your oomenienae.
            Opinion Ko. O-91,, written by Honi Cecil C.
Rotsoh,  Assistaut Attornay General, addressed to lfertiitt
F. Hines, Cotmty~Attorney,    Laidland, Texas, holds in effect
that In eouutles having a population of less ten thousand
luhabitants.the    sheritr and assessor-aolleotor   oi t6xae
is entltled,   under A&Sale     5902,        to only one phief      do uty
at a salary not exceeding     eighteen           hundred (~1,800.00 P
dollars  per annum.
          ~Artlale 5903,.Revieed         Civil       Statutes,   reads In
part as follmm:
             *Whenever say dlstrlot , c2anty. or preoinut
      ofZioer @all require        the senioee      of depntiiw,
      assfstsnts'oz'olqrks       ia the perionnanse of his
     ~dutles, .he~sballiapply to the county ooemlsafoa-
      81%' aourt of ,his .ooimt.y’ror authorlty'to.ap-
      point such dspoties;'assistante          or olerks ~&at-
     iui~ by sworn applioatltm        the number need&, the
      pOSItiOn to be ?fl&~.aad         the amOunt to be pald.
      Said application     shall be aooaapanled by a state-
     ment sharing the pm$Mxble reoelpts           r-    ises,
      comlsllons      and oaspenoation     to be eolleeted    by
     said offioe. during the iiseal          year and the pro-
     bable disbursement8 shish shall include all saltar-
     ies and expenses.of        said office;    and said aourt
     shall make its okder authorizing           the appointment
     OS euoh deputies,      assistants     and clerks ana fix
     the oompeneation to be Raid them within the llmita-
     tion herein preearibed        and determige the nwWsr
     to be appointed'as       la the discretion      of said
     court may be proper: prinlded that In so ease
     shall the otnmissfonersCB oourt or any aumber
     thereof attempt to lntluenue the appofnt'of             any
     person as deputy, assistant          or clerk in auy office.
     Upon the entry or sueh order the ofiiaers            ~apply-
     ing for suoh asa$stante,         deputies or clerks shall
     be authorized to appoint them; provided that said
     ooatpensatloa sbaU not emeed the smtism azaouhg(
Hon. J. C. E&milton, Page 3


      hereinafter  set out.   The’aoatpensation which
      may be allowed to the   deputies,  assistants
      or clerks above uaxed   tor their services
      shall be a reasonable   one, not to exceed the
      r0110wiw amounts:

            “1. In uounties having a population    of
      twenty-five  thousand (Es,0001 or lees ihhabi-
      tants, first aeslstaat   or chief deputy not
      to exoeed eighteen hundred ($l800.00)    dollars
      per annwa; other aasletants,    de utiee or clerks
      not to exoeea fifteen  hundred ( E,150O.OO)
      dollars per annum eaoh....’
             In answer to your second question,   you are re-
SpsOtfully advised    that It it3 the opinion of this depart-
ment that ths comiesionars*      oourt shall deterralne the
manbar of deputies to be appointed as in the disoretion
otthe     court may be proper and fir the oampensation to be
pa$t;oh      deputies within the limitations   provided by
             Under the statute the c?ommiss1onere* oourt may
appoint*one uhief deputy to the sheriff      - tax asseseor-
oolleotor    and ffx his salary at a sura not to exoeed
eighteen hundad dollars per annum and the salaries          of
the other deputies of the sheritf     - tax assessor-oolleotor
shall not exoeed fifteen     hundred dollars per annum each.
             We are unable to find any statute authorizing
the county to pay any amount for tileage      to the sheriff -
assessor-colleotor    of taxes who is aompensated oa a fee
basis.    Therefore,  you are advised that the sherirt -
assessor-collector    of taxes is not entitled   to be paid
by the county any amount for mlleage.
            ‘Trusting that the foregoing   fully   answers your
Inquiry,   we rematn
                                   Your6 very truly
                              AT’K)Rlk!X-OFTExAs